 



Exhibit 10.1
FIRST AMENDMENT
TO LOAN AND SECURITY AGREEMENT
     This First Amendment to Loan and Security Agreement (this “Amendment”) is
dated as of November 30, 2005, but effective as of November 9, 2005, by and
between COMERICA BANK (“Bank”) and PAC-WEST TELECOMM, INC., PAC-WEST TELECOM OF
VIRGINIA, INC., PWT SERVICES, INC., and PWT OF NEW YORK, INC. (each a “Borrower”
and collectively, “Borrowers”).
RECITALS
     Borrowers and Bank are parties to that certain Loan and Security Agreement
dated as of November 9, 2005, as amended from time to time (the “Agreement”).
Due to a drafting error, Sections 6.7(a) and 6.7(d) of the Agreement failed
accurately to set forth the specific terms of the financial covenants addressed
in those sections in a manner intended by the Borrowers and Bank consistent with
the term sheet approved by all of them. The parties therefore desire to amend
the Agreement in accordance with the terms of this Amendment.
     NOW, THEREFORE, the parties agree as follows:
     1. The Agreement hereby is amended effective as of November 9, 2005.
     2. Section 6.7(a) of the Agreement hereby is amended and restated in its
entirety to read as follows:
          "(a) Adjusted Quick Ratio. A ratio of Cash plus eighty percent (80%)
of net trade Accounts receivable net ninety (90) days from invoice date,
excluding contra accounts, to Current Liabilities plus (to the extent not
already included therein) all Indebtedness to Bank less Deferred Revenue of at
least (i) .80 to 1.00 from the Closing Date through December 30, 2006; and (ii)
.90 to 1.00 thereafter; measured monthly.”
     3. Section 6.7(d) of the Agreement hereby is amended and restated in its
entirety to read as follows:
          "(d) Total Liabilities to Effective Tangible Net Worth. A ratio of
Total Liabilities less Subordinated Debt to Effective Tangible Net Worth of not
more than 1.00 to 1.00, measured monthly.”
     4. No course of dealing on the part of Bank or its officers, nor any
failure or delay in the exercise of any right by Bank, shall operate as a waiver
thereof, and any single or partial exercise of any such right shall not preclude
any later exercise of any such right. Bank’s failure at any time to require
strict performance by a Borrower of any provision shall not affect any right of
Bank thereafter to demand strict compliance and performance. Any suspension or
waiver of a right must be in writing signed by an officer of Bank.
     5. Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof.
     6. Each Borrower represents and warrants that the Representations and
Warranties contained in the Agreement are true and correct as of the date of
this Amendment, and that no Event of Default has occurred and is continuing.
     7. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:
               (a) this Amendment, duly executed by Borrowers;
               (b) all reasonable Bank Expenses incurred through the date of
this Amendment, which may be debited from any of a Borrower’s accounts; and

 



--------------------------------------------------------------------------------



 



               (c) such other documents, and completion of such other matters,
as Bank may reasonably deem necessary or appropriate.
     8. This Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one instrument.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
first date above written.

            PAC-WEST TELECOMM, INC.
      By:   /s/ Ravi Brar    
 
              Title:   CFO                 PAC-WEST TELECOM OF VIRGINIA, INC.
      By:   /s/ Ravi Brar    
 
              Title:   President                 PWT SERVICES, INC.
      By:   /s/ Ravi Brar   
 
              Title:   President                     PWT OF NEW YORK, INC.
      By:   /s/ Ravi Brar   
 
              Title:   President  
 
           
 
              COMERICA BANK
      By:   /s/ Rod Werner  
 
              Title:   S.V.P.  

[Signature Page to First Amendment to Loan & Security Agreement]

 